 In the Matter of THE CONSTITUTION PUBLISHING COMPANY, EMPLOYERandAMERICAN FEDERATION OF LABOR, PETITIONERCase No. 10-RC-363.-Decided February11, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held beforea hearing offi-cer of the National Labor Relations Board.The hearingofficer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The Employer's request for oral argument is denied as the record,in our opinion, adequately presents the issues and thepositions ofthe parties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to representcertainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit composed of all employeesin the Employer's advertising department, including the employeesin the classified advertising, national advertising, local advertising,advertising art, and advertising dispatch and mat sections, but ex-cluding all watchmen, guards, professional employees, confidentialsecretaries, and supervisors as defined in the Act.The Employer con-tends that the proposed unit is inappropriate, asserting that the em-ployees sought by the Petitioner should be separated into four units,consisting of employees grouped as follows: (1) all employees in*ChairmanHerzog and Members Reynoldsand Gray.81 N. L. R. B., No. 106.614 THE CONSTITUTION PUBLISHING COMPANY615the mat and dispatch rooms; (2) all employees in the advertising artdepartment; (3) all outside salesmen in the classified, national, andlocal advertising departments; and (4) a residual unit includingtelephone girls, counter girls, stenographers, and all other employeesin the classified, national, and local advertising departments not men-tioned above.The Employer likewise would exclude confidential sec-retaries and supervisors from its requested units.At the time of the hearing, there were approximately 60 employeesin the advertising department.All these employees work under thegeneral supervision of the Advertising Director.With the exceptionof the counter girls, all are quartered in adjacent rooms or enclosureslocated on the mezzanine floor of the Employer's building.They per-form closely interrelated functions in connection with the solicitationand preparation of advertisements that appear in "The Atlanta Con-stitution," a daily newspaper published by the Employer.Make-upmen in the dispatch room prepare "dummy" advertisements, mat boysfile and issue mats of advertisements, and dispatch boys provide amessenger service for the exclusive use of the advertising department.The clerical employees, office boy, and outside salesmen or solicitors,perform the customary duties of their occupations.Telephone girlsreceive unsolicited advertisements over the telephone, and countergirls and counter men perform a similar function at the counter.The art department employees prepare lay-out designs for advertise-ments upon the request of the outside salesmen.All employees in the advertising department are paid on a salarybasis and, with the exception of outside salesmen, work 5 days eachweek?The Employer follows a general policy of promotion fromwithin in connection with the filling of vacancies, and all employees,irrespective of classification, have the same general working conditionsand benefits.There has been no history of collective bargainingconcerning the employees in the advertising department.2Although we disagree with the Employer's assertion that fourseparate units are appropriate, there are factors pointing to the ap-propriateness of a separate unit composed only of outside salesmen,such as the higher earnings and slightly different working hours ofthe latter as compared to those of the other employees in the advertis-ing department.However, the fact that all the employees in theadvertising department, including the outside salesmen, work in closeiOutside salesmen work a 51/2-day week.They, and the telephone girls, also are paid amonthly bonus that is based upon the amount of advertising space sold2At the time of the hearing, all the Employer's employees, with the exception of those inthe advertising,circulation,and promotion departments,and the cashier'soffice,wereseparately represented either in craft or departmental units for the purposes of collectivebargaining. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDcooperation and, to a great extent, under the same conditions, andare subject to the same personnel policies, indicate that their groupinginto one unit is appropriate.Moreover, the work of the outside sales-men is directly related to that performed in the office by the otheradvertising department employees, notwithstanding the fact that asubstantial portion of the former's work is performed outside theoffice.In view of the foregoing, we find that all the employees inthe advertising department together constitute a single appropriateunit.'The Employer further asserts that its art department employeesare professional employees within the meaning of Section 2 (12) ofthe Act. It contends that, even if the Board should determine thata single unit composed of all the Employer's advertising depart-ment employees may be appropriate, the Board is nevertheless re-quired to direct a self-determination election, as provided in Sec-tion 9 (b) (1) of the Act, among the art department employees inorder to determine whether they desire to be included in the sameunit with the other advertising department employees.We findinsufficient merit in the Employer's contention.As stated above,the art department employees prepare advertising lay-out designs.Preparatory to carrying out their duties, the four employees in thiscategory are given instructions by their supervisor concerning therequired designs.Thereafter, they translate the concept of the ad-vertisement into a sketch and perform the necessary lay-out work.Collegiate training is not an essential qualification for the positionof artist, although an undisclosed amount of commercial art train-ing is required.Moreover, the record reveals that the Employer onceemployed a worker who lacked any previous art training. In viewof the foregoing, it is clear that the art department employees arenot professional employees within the meaning of Section 2 (12) ofthe Act.We therefore find it unnecessary to direct a self-determina-tion election among these employees.The parties are in disagreement as to the status of the art depart-ment manager, the make-up man and supervisor of the mat anddispatch room, and the supervisor and the assistant supervisor ofthe dispatch boys, whom the Petitioner would include in the unit,but whom the Employer would exclude as supervisors within themeaning of the Act 4 The record shows that each of these men re-sponsibly directs the work of his subordinates and has the authorityeffectively to recommend the discipline or discharge of employees8Matter of Bethlehems' Globe Publishing Company, 74 NL. R. B. 392.4 The individuals in these disputed classifications are wF.McFall,Clark Shannon,Roger Moore, and Carl Tippens, respectively. THE CONSTITUTION PUBLISHING COMPANY617under his supervision.Accordingly, we find that the art depart-ment manager, the make-up man and supervisor of the mat and dis-patch room, and the supervisor and the assistant supervisor of thedispatch boys are supervisors within the meaning of the Act.Weshall therefore exclude them from the unit in accordance with theEmployer's request.5We find that all employees in the Employer's advertising depart-ment, including the employees in the classified advertising, nationaladvertising, local advertising, advertising art, and advertising dis-patch and mat sections, but excluding all watchmen, guards, pro-fessional employees, confidential secretaries," the art departmentmanager, the make-up man and supervisor of the mat and dispatchroom, the supervisor and the assistant supervisor of dispatch boys,and all other supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.The determination of representatives :The Petitioner contends that a part-time counterman' and a part-time office boy 8 are ineligible to vote, whereas the Employer assertsthat they are eligible.The part-time counterman works from 3to 5 nights each week and the part-time office boy works from 2 to3 hours each day.As these employees are regular part-time em-ployees, and their interests are similar to those of the full-timeemployees, we find that they are eligible to vote in the election here-inafter directed.°DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did not5Matter of Foster WheelerCorporation,79 N. L R. B. 1062 ;Matter ofUnited StatesGypsum Company,79 N L R B 536.6Leila Vonnerson, Clara Ilarper, and Myrtice Owens are excluded in this category.TG E Strickland.9Tom O'Neal.9Matter ofChicago Journalof Commerce, Inc.,73 N L R. B. 1213, 1215 ;Matter of TheRegister d Tribune Company,73N. L.R. B. 728, 732; andMatter of Imperial Brass Manu-facturingCompany, 72 NL. It. B. 513, 514. 618DECISIONSOF NATIONAL LABORRELATIONS BOARDwork during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement,to deter-mine whether or not they desire to be represented, for purposes ofcollective bargaining,by American Federation of Labor.